Citation Nr: 0909449	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-35 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
condition. 

2.  Entitlement to service connection for a left lower leg 
scar.

3.  Entitlement to service connection for left leg 
neuropathy. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1969 to April 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran's claims for service 
connection for a left knee condition and for a left leg 
problem including neuropathy. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Evidence of record does not demonstrate that a left knee 
condition was manifested during active service, was 
manifested within the first post-service year, or was 
developed as a result of an established event, injury, or 
disease during active service.

3.  Evidence of record does not demonstrate that a left leg 
neuropathy was manifested during active service, was 
manifested within the first post-service year, or was 
developed as a result of an established event, injury, or 
disease during active service.


CONCLUSIONS OF LAW

1.  A left knee condition was not incurred in or aggravated 
by during active military service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2008).

2.  Left leg neuropathy was not incurred in or aggravated by 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection 
claims in January 2006.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
February 2006.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claims, identified the Veteran's duties in 
obtaining information and evidence to substantiate his 
claims, and provided other pertinent information regarding 
VCAA.  Subsequently, the claims were reviewed and a statement 
of the case was issued in October 2006, and supplemental 
statements of the case (SSOC) were issued in September 2007 
and March 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim. 
An additional notice as to this matter was provided in March 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal. 
 His service treatment records and service personnel records 
have been obtained and associated with his claims file.  He 
has also been provided with VA medical examinations in 
September and October 2007 to assess the current nature and 
etiology of his claimed left leg and left knee conditions.  
The Veteran submitted an appointment card noting an x-ray 
appointment for April 28, 2008; however, the records were not 
obtained because the Veteran did not provide authorization 
after a December 2008 request from the AMC/RO before 
certification to the Board.  In this regard, the Court has 
held that VA's duty to assist the Veteran in developing the 
facts and evidence pertinent to a veteran's claim is not a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained. 
 The Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Additionally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background 

The Veteran's April 1969 enlistment examination report is 
silent for any left lower extremity abnormality.   May 1971 
service treatment records reported the Veteran was admitted 
and treated for a laceration in the lower left leg.  The 
wound was described as a triangular shaped 8-inch laceration 
on the anterior portion of the left lower leg.  The May 1971 
operation report stated that there were no fractures, nerve, 
vessel or ligament involvement.  The Veteran's February 1973 
separation examination report noted the Veteran's feet and 
lower extremities as normal, and that the Veteran received a 
laceration to his left leg, which was medicated and treated 
in 1971.  Service connection has been awarded for the left 
leg scar.

In a February 2006 statement, the Veteran recalled that in 
1971 he was preparing to move a B-52 airplane from the hangar 
when he unhooked the tow bar and it knocked him down.  His 
bone was exposed, and he was immediately carried to the 
hospital.  He had surgery and was on convalescent leave for 
three weeks, had the stitches removed, and returned to light 
duty.  The Veteran stated that in the last eight years or so 
his left leg hurt from his ankle to his hip.  His thigh had 
numbness in it, and his knee hurt and burned all the time.  
His ankle was tender and very weak.  He stated he had times 
when his ankle would turn over causing swelling and a long 
recovery.  He also mentioned that he had been to the doctor, 
but was told to take aspirin and other over the counter 
medications.  Furthermore, the Veteran stated that it was 
getting harder to walk and that he could only wear certain 
shoes and boots while he continued to work. 

In a September 2007 VA scars examination report, the Veteran 
complained that his left lower leg had progressively gotten 
worse with pain over the past eight to nine years.  There was 
no tenderness on palpation, adherence to underlying tissue, 
limitation of motion or loss of function, underlying soft 
tissue damage or skin ulceration or breakdown over the scar.  
The diagnosis was a scar on the left lower leg with no 
evidence of peripheral neuropathy of left lower leg.  

During an October 2007 neurology consultation, the Veteran 
complained of numbness on the left thigh area and burning and 
swelling for about eight to ten years.  The nerve conduction 
studies were found normal on distal latencies, proximal 
amplitudes, and conduction velocities.  The neurologist noted 
that motor exam was normal on both lower extremities 
regarding dorsiflexion of the feet, eversion, and inversion 
of the feet and also the reflexes.  The x-ray report on the 
tibia, fibula, visualized ankle and partially visualized knee 
found them to be intact.  No significant focal osseous or 
joint abnormality was identified.  Surgical clips were noted 
in the medial soft tissues of the proximal and distal calf.  
The radiologist diagnosed a minor abnormality. 

The Veteran submitted private medical records that in January 
2008, he had an injection in the left knee to relieve the 
pain.  Additional records document dates of appointments with 
physicians, and a pain medication prescription. 

Regarding left leg neuropathy or a left knee disorder, 
objective medical findings of record failed to document any 
diagnosis of a current left leg neuropathy or left knee 
disorder that can be related to service.  Although the 
Veteran submitted evidence of pain medication prescriptions 
and a January 2008 injection to the left knee to aid in 
walking, the Board points out that that pain, alone, without 
underlying pathology, does not constitute a disability for 
compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999); Evans v. West, 12 Vet. App. 22, 31-32 
(1998).  

In the absence of proof of a present diagnosis of any left 
leg neuropathy or left knee disability (and, if so, of a 
nexus between that disability and service), there can be no 
valid claim for service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 143- 144 (1992).

The Board also has considered the assertions the Veteran has 
advanced on appeal in multiple written statements.  However, 
the Veteran cannot establish a service connection claim on 
the basis of his assertions, alone.  While the Board does not 
doubt the sincerity of the Veteran's belief that he has 
current left knee and left leg neuropathy disabilities 
associated with military service, these claims turn on 
medical matters-a diagnosis of a current chronic disability 
and the relationship between such current disability and 
service.  Questions of medical diagnosis and causation are 
within the province of medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson 
without the appropriate medical training or expertise, the 
veteran simply is not competent to render a probative (i.e., 
persuasive) opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, his assertions in this regard simply do not constitute 
persuasive evidence in support of the claims for service 
connection.

For the foregoing reasons, the claims for service connection 
for left leg neuropathy and left knee disabilities must be 
denied.  The Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement to service connection for a left knee disorder is 
denied. 

Entitlement to service connection for a left leg neuropathy 
is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


